                         UNITED STATES OF DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                        MINUTES
 Case Numbers               Date               Time                Place            Judge

   1:20-cv-1141        2/17/2021       1:42 PM - 2:44 PM       Grand Rapids      Janet T. Neff
   1:20-cv-1142


                                        CASE CAPTIONS

                                           1:20-cv-1141

      Plaintiffs:                                                  Defendants:
Enbridge Energy, Limited Partnership, et al.      Gretchen Whitmer, et al.

                                           1:20-cv-1142

      Plaintiffs:                                                  Defendants:
State of Michigan, et al.                         Enbridge Energy, Limited Partnership, et al.




                                         APPEARANCES
      Attorneys:                                            Representing:
Alice Loughran (via video)                        Enbridge Energy, Limited Partnership;
                                                  Enbridge Energy Company, Inc.; and
David Hyler Coburn (via video)                    Enbridge Energy Partners, L.P.
William T. Hassler (via video)
Peter H. Ellsworth (via video)
John Bursch (via video)

Daniel Paul Bock (via video)                      Gretchen Whitmer; Daniel Eichinger; State of
                                                  Michigan; and Michigan Department of
Robert P. Reichel (via video)                     Natural Resources



                                         PROCEEDINGS

NATURE OF HEARING: Pre-Motion Conference held via video conference regarding (ECF
No. 10 in Case No. 1:20-cv-1141, and ECF Nos. 9 & 15 in Case No. 1:20-cv-1142); Order to
issue in each case.

                                   Court Reporter: Paul Brandell
                                      Clerk: Rita Buitendorp
